—Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered June 11, 1992, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
We agree with the IAS Court that Insurance Law § 3426 prohibits the increase in premiums plaintiff insurer seeks from defendant insured. The exceptions to the general bar against such increases set forth in subdivisions (d) (1) and (c) (1) (D) and (E) do not apply since the nature of defendant’s business was apparent to plaintiff when the policy went into effect and did not change thereafter. And, assuming, arguendo, defendant misstated the nature of the business in applying for the policy, plaintiff’s only remedy under subdivision (c) (1) (C) would have been to cancel the policy rather than to reclassify the business and impose a retroactive premium increase. Concur — Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.